Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-11-00892-CR

                                          Amy Lee YARA,
                                            Appellant

                                                v.

                                        The STATE of Texas,
                                              Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR2906
                          Honorable Maria Teresa Herr, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 12, 2013

AFFIRMED

           Appellant Amy Lee Yara was convicted by a jury of one count of misappropriation of

fiduciary property in the aggregate amount of more than $100,000 but less than $200,000 and

one count of theft in the aggregate amount of more than $20,000 but less than $100,000. The

jury sentenced her to three years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice (TDCJ-ID) for each count, but recommended that her sentence

be suspended and she be placed on community supervision. The trial court ordered that her

sentences run concurrently, suspended her sentences, placed her on community supervision for
                                                                                                       04-11-00892-CR


ten years, and ordered that she pay restitution in the amount of $261,426.75. The trial court

appointed appellate counsel, and counsel timely filed a notice of appeal.

         Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In Appellant’s brief, counsel states that he has reviewed the

entire record and found no reversible error. See TEX. R. APP. P. 44.2. The brief meets the

Anders requirements. See id. at 744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. 1978); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). As required,

counsel provided Appellant with a copy of the brief and counsel’s motion to withdraw, and

informed Appellant of her right to review the record and file her own pro se brief. See Nichols v.

State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant filed a pro se

brief, and appellate counsel subsequently filed a “reply” brief. 1

         After reviewing the record, counsel’s brief, and Appellant’s brief, we agree with

counsel’s Ander’s brief that the record contains no reversible error. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s judgment,

see id., and grant appellate counsel’s motion to withdraw, see Nichols, 954 S.W.2d at 85–86;

Bruns, 924 S.W.2d at 177 n.1.

         No substitute counsel will be appointed. Should Appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or she must file a pro se petition for discretionary review. Any

1
 In a “reply” brief, appellate counsel prayed for this court to “remand this matter to the trial court for an evidentiary
hearing to establish any facts that may exist for the purpose of Appellant’s claim of ineffective assistance of
counsel.” Appellant’s claim of ineffective assistance of counsel may be addressed by an application for writ of
habeas corpus. See Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999); Jackson v. State, 973 S.W.2d
954, 957 (Tex. Crim. App. 1998).

                                                          -2-
                                                                                     04-11-00892-CR


petition for discretionary review must be filed within thirty days from (1) the date of this opinion

or (2) the date the last timely motion for rehearing or en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Texas Court of Criminal Appeals. See id. R. 68.3(a). Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate

Procedure. See id. R. 68.4.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -3-